Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority dated December 30, 1988, which, after a hearing, suspended the petitioner’s liquor license for 15 days and imposed a $1,000 bond claim.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The evidence adduced at the administrative hearing established that the petitioner’s bartender sold and delivered two alcoholic beverages to an adult male who was in the company of a female actually under the age of 21. The adult male then handed one of those drinks, an alcoholic beverage known as "iced tea”, to the female, who began consuming the drink. Although both were seated at the bar, the female was never *657asked to produce proof of her age. Clearly, under these circumstances, substantial evidence supported the State Liquor Authority’s determination that the illegal conduct was " 'open, observable and of such nature that its continuance could, by the exercise of reasonable diligence, have been prevented’ ” (Matter of Austin Lemontree v New York State Liq. Auth., 147 AD2d 476, 477, affd 74 NY2d 869, quoting Matter of 4373 Tavern Corp. v New York State Liq. Auth., 50 AD2d 855, 856). Thompson, J. P., Lawrence, Eiber and Balletta, JJ., concur.